                        UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

In Re: ADA Cases



                                                           Case No: 6:18-mc-14-Orl-31DCI



                                           ORDER
       On March 27, 2020, the United States Magistrate Judge issued a report (Doc. 65)

recommending that this case be closed. No objections have been filed. Therefore, it is

       ORDERED as follows:

       1.     The Report and Recommendation is CONFIRMED and ADOPTED as part of this

              Order.

       2.     The Clerk is directed to close this case.


       DONE and ORDERED in Chambers, Orlando, Florida on April 14, 2020.




Copies furnished to:

United States Magistrate Judge
Counsel of Record
Unrepresented Party
